Citation Nr: 0723405	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
left lower extremity paresthesia, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for a service-
connected adjustment disorder with depressed mood, currently 
evaluated as 30 percent disabling.

4.  Entitlement to service connection for a gastrointestinal 
disability, claimed as secondary to a service-connected 
psychiatric disability.

5.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to a service-connected psychiatric 
disability.




REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (the RO).

Procedural history

The veteran was initially granted service connection for a 
low back disability in a June 1971 rating decision.  A 20 
percent disability rating was assigned, which was 
subsequently increased to 40 percent in a March 2003 rating 
decision.  

Service connection for peripheral neuropathy of the right 
lower extremity was awarded in the same March 2003 rating 
decision.  A 10 percent disability rating was assigned.

In May 2004, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected low back disability together with what purported to 
be a service connection claim for "sciatica both legs" 
secondary to the back condition.  A July 2004 rating decision 
denied the veteran a rating in excess of 40 percent for his 
low back disability and granted service connection for 
paresthesia of the left lower extremity, assigning a 10 
percent rating therefor.  The same decision continued the 10 
percent rating previously assigned for the veteran's service-
connected right lower extremity peripheral neuropathy.  The 
veteran subsequently perfected an appeal as to the rating 
assigned for the back disability.    

In December 2004, while the veteran's appeal of his back 
claim was pending, he filed additional claims for service 
connection for an acquired psychiatric disability, 
a gastrointestinal disability, and "sexual dysfunction."  
An April 2005 rating decision granted service connection for 
an "adjustment disorder with depressed mood," and assigned 
a 30 percent rating therefor.  The same rating decision also 
denied service connection for the veteran's claimed 
gastrointestinal disability and sexual dysfunction.  Although 
the veteran did not raise the issue or express disagreement 
with the prior ratings, the April 2005 rating decision also 
increased the disability rating assigned his left lower 
extremity paresthesia to 20 percent.  The veteran 
subsequently perfected an appeal as to the denials of service 
connection for a gastrointestinal disability and sexual 
dysfunction as well as the disability ratings assigned his 
adjustment disorder and left lower extremity paresthesia.

Issues not on appeal

The April 2005 rating decision also denied the veteran 
service connection for hypertension on the ground that new 
and material evidence had not been submitted to reopen the 
previously-denied claim.  An April 2006 rating decision 
denied service connection for a bilateral knee disability on 
the same basis.  The April 2006 rating decision also denied 
the veteran an increase in the disability rating assigned his 
service-connected bilateral hearing loss, tinnitus, and right 
lower extremity peripheral neuropathy.  To the Board's 
knowledge, the veteran has not disagreed with those decisions 
and those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

At various times during the appeal period, the veteran has 
also sought service connection for actinic keratosis and 
post-traumatic stress disorder (PTSD).  Both claims have been 
withdrawn by the veteran and will be discussed no further 
herein.  See VA Form 21-4138 received December 29, 2005 
[withdrawing the actinic keratosis claim]; VA Form 21-4138 
received May 22, 2006 [withdrawing the PTSD claim].


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by severe limitation of motion; ankylosis has not 
been clinically identified.

2.  The veteran's service-connected left lower extremity 
paresthesia is manifested by loss of sensation and muscle 
strength which is productive of at most moderate impairment 
of ambulation.

3.  The veteran's service-connected adjustment disorder is 
manifested by irritability, sleep disturbance, and 
depression.

4.  The evidence does not show that the veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

5.  The competent medical evidence of record demonstrates 
that the veteran's gastrointestinal disabilities are 
unrelated to a service-connected disability.

6.  The competent medical evidence of record demonstrates 
that the veteran's sexual dysfunction is unrelated to a 
service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

2.  The criteria for an increased disability rating for the 
veteran's service-connected left lower extremity paresthesia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8520 (2006).  

3.  The criteria for an increased disability rating for the 
veteran's service-connected adjustment disorder with 
depressed mood have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9440 (2006).  

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

5.  Service connection for a gastrointestinal disability is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

6.  Service connection for sexual dysfunction is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2004, February 2005, July 2005, 
and March 2006 which were specifically intended to address 
the requirements of the VCAA.  The February 2005 letter from 
the RO specifically notified the veteran that to support a 
direct service-connection claim, the evidence must show "an 
injury in military service, or a disease that began in or was 
made worse during military service, or [that] there was an 
event in service that caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in military 
service."  With respect to secondary service connection, the 
July 2005 letter explained that the evidence must show a 
"current physical or mental disability shown by medical 
evidence, in addition to your service-connected disability" 
and that your "service-connected disability either caused or 
aggravated your additional disability."

The June 2004 and March 2006 letters also informed the 
veteran of the information and evidence needed to 
substantiate his increased rating claim.  The June 2004 
letter advised him that to "establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  More specifically, the March 2006 letter 
notified the veteran that the "[n]ature and symptoms of the 
condition," the "[s]everity and duration of the symptoms," 
and the "[i]mpact of the condition and symptoms on 
employment" would be considered in the assignment of a 
disability rating.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would "provide a medical examination for 
you, or get a medical opinion, if we determine it is 
necessary to decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2004 letter instructed the veteran 
that if "you want us to obtain private medical records for 
you, please complete and return the attached Form 21-4142, 
"Authorization and Consent to Release Information," to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received" (emphasis 
in original).  The same letter asked the veteran to "give us 
the name and location of any VA or military facility where 
your received medical care and the approximate dates of the 
care" so that those records might be obtained.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The March 2006 letter further 
advised the veteran that if "you have any information or 
evidence that you have not previously told us about or given 
to us . . . please tell us or give us the evidence now.  
These requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that they informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, although partial VCAA notice was provided by 
the June 2004 and February 2005 VCAA letters.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the June 2004, 
February 2005, July 2005, and March 2006 VCAA letters.  His 
claims were then readjudicated in the April and May 2006 
supplemental statements of the case (SSOCs), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

The Board adds that the veteran in this case is represented 
by an attorney who is clearly familiar with the case and the 
evidence needed to substantiate each of the veteran's claims.  
As such, it does not appear that another VCAA notice letter 
would lead to the submission of additional evidence.  
See generally Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007) [holding that claimant was not prejudiced 
by RO's failure to provide VCAA notice where the claimant, 
through counsel, demonstrated actual knowledge of the 
information and evidence necessary to substantiate his 
claim].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the veteran has been provided 
notice of elements (2), (3), and (4) by way of the June 2004, 
February 2005, July 2005, and March 2006 VCAA notice letters 
outlined above.  Element (5), effective date, is rendered 
moot as to each and every issue by the Board's denial of the 
veteran's increased rating and service connection claims 
herein.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of the grant of service 
connection or an increased rating.  

In any event, and significantly, the March 2006 letter 
informed the veteran of the information and evidence needed 
to establish the earliest possible effective date for either 
the award of an increased rating or the grant of service 
connection had those claims been granted.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive private and VA treatment records, records 
from the Social Security Administration, and the reports of 
multiple VA examinations.  The veteran and his attorney have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Specific rating criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because 
the veteran filed his increased rating claim in May 2004, 
only the revised schedular criteria are for application in 
this case.

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2006).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Analysis

The veteran is seeking an increase in the disability rating 
assigned his service-connected low back disability.  He 
essentially contends that the symptomatology associated with 
this condition severely limits his mobility and has rendered 
him unemployable.  

Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5243, relating to intervertebral disc syndrome.  Given 
the veteran's diagnosis of degenerative disc disease and 
accompanying radiculopathy, the Board believes that 
evaluation of the veteran's low back disability under that 
diagnostic code is appropriate.  

Several other diagnostic codes relating to the low back are 
also potentially applicable in this case.  Under the revised 
schedular criteria, all low back disabilities, with the 
exception of intervertebral disc syndrome, are rated using 
the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2006).

Accordingly, the Board will evaluate the veteran's back 
disability using both the General Rating Formula for Diseases 
and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome.

Schedular rating

To obtain the next highest rating of 50 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, unfavorable ankylosis of the entire thoracolumbar 
spine must be demonstrated.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although several examinations 
of the veteran have revealed a markedly decreased range of 
low back motion, the medical evidence of record fails to 
demonstrate the presence of ankylosis.  The most restrictive 
range of motion measurements in the record were obtained on 
VA examination in February 2006, at which time the veteran 
was able to forward flex his low back to 40 degrees, rotate 
it to 20 degrees bilaterally, and laterally flex it 20 
degrees to the left and 50 to the right.  Because the veteran 
is able to move his low back joint, by definition it is not 
immobile.  Therefore, ankylosis is not shown.  Significantly, 
the February 2006 VA examiner specifically concluded that no 
ankylosis was present.  There is no evidence to the contrary.  

The Board also observes that the General Rating Formula for 
Diseases and Injuries of the Spine requires that separate 
ratings for neurological impairment be considered.  In this 
case, however, separate 20 percent ratings are already in 
place for neurologic impairment of each lower extremity.  The 
rating assigned the right lower extremity is not currently on 
appeal.  The rating assigned the left lower extremity will be 
discussed in greater detail below.

A higher rating is also not warranted under Diagnostic Code 
5243.  To obtain the next higher rating (60 percent) using 
the revised schedular criteria for intervertebral disc 
syndrome, the veteran would have to suffer from 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Furthermore, such 
episodes would require physician-prescribed bed rest and 
treatment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1 (2006).  Impairment at this level of severity has not been 
demonstrated.  The veteran himself reported to both the July 
2004 and February 2006 VA examiners that he had not 
experienced any incapacitating episodes of back pain in the 
past year and not been prescribed bed rest by a physician.  
Both private and VA outpatient treatment records likewise 
fail to reveal even a single instance of physician-prescribed 
bed rest.  While the veteran's low back disability has caused 
him considerable difficulty with ambulation, limited his 
ability to perform certain activities of daily living, and 
contributed to his unemployability, periods of total 
incapacity have not been shown.  As such, a higher rating is 
not warranted under Diagnostic Code 5243.  

DeLuca considerations

The Board must also consider whether an increased rating is 
warranted for the veteran's low back disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination, and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca.

The medical record in this case makes clear that repetitive 
use of the low back is problematic for the veteran.  On VA 
examination in July 2004 and February 2006, the veteran was 
unable to repeatedly flex his back due to pain.  The report 
of each of these examinations also notes marked weakness and 
fatigability on repeated use of the low back.  The veteran 
also noted that back pain prohibits him from sitting, 
standing, or walking for extended periods.  

The question, however, is not whether weakness, fatigability, 
or pain on repeated use are present, because they definitely 
are, but rather whether such symptomatology approximates the 
criteria for a higher rating.  As explained above, the next 
highest rating for the low back would require the presence of 
unfavorable ankylosis or periods of physician-prescribed bed 
rest lasting six or more weeks.  None of the VA physicians 
who have examined the veteran have identified unfavorable 
ankylosis or a range of motion that nearly approximates the 
same, even after repetitive use.  Moreover, despite the 
presence of serve back pain, weakness, and fatigability, the 
veteran by his own admission has not experienced any 
incapacitating episodes or required physician-prescribed bed 
rest.  

Under these circumstances, an increased rating is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, and 4.49.  To the 
extent that the veteran's low back disability is productive 
of weakness, fatigability, and the pain on repeated use, such 
impairment is already being taken into account in the 
currently-assigned 40 percent rating.



Extraschedular rating

For the sake of brevity, the matter of referral of this issue 
for consideration of an extraschedular rating will be 
addressed below.

2.  Entitlement to an increased rating for service-connected 
left lower extremity paresthesia, currently evaluated as 20 
percent disabling.

The veteran also seeks an increased rating for his service-
connected left lower extremity paresthesia.  The veteran 
claims that this left lower extremity symptomatology limits 
his mobility, has limited his ability to work, and has made 
the performance of certain activities of daily living more 
difficult.

Pertinent Law and Regulations

The general regulatory provisions relating to increased 
rating claims in general and the rating of musculoskeletal 
disabilities in particular, have been set forth above and 
will not be repeated.  

Specific rating criteria

The veteran's left lower extremity paresthesia is currently 
evaluated as 20 percent disabling under Diagnostic Code 8520 
[paralysis of sciatic nerve].

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis calls for the 
assignment of a 20 percent rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  
See 38 C.F.R. § 4.6 (2006).  Although the word "moderate" 
is not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2006).

Analysis

Assignment of a diagnostic code

As explained above, the veteran's left lower extremity 
paresthesia is currently evaluated as 20 percent disabling 
under Diagnostic Code 8520 [paralysis of sciatic nerve].  

After a review of the evidence pertaining to the veteran's 
left lower extremity paresthesia, the Board has determined 
that the most appropriate diagnostic code for evaluation of 
the disability is the code it is currently rated under, 
Diagnostic Code 8520.  The veteran's left lower extremity 
paresthesia appears to involve principally leg weakness and 
decreased sensation.  Such symptomatology is congruent with 
the criteria found in Diagnostic Code 8520.  Moreover, VA 
examination and outpatient treatment records have 
consistently associated the veteran's left lower extremity 
paresthesia with impairment of sciatic nerve function.

Neither the veteran nor his attorney have suggested that 
another diagnostic code be used or would otherwise be more 
appropriate.  Accordingly, the Board will evaluate the 
veteran's left lower extremity paresthesia under the 
diagnostic code under which it is currently rated, Diagnostic 
Code 8520.

Schedular rating

To obtain a higher rating for left lower extremity 
paresthesia under Diagnostic Code 8520, moderately severe 
symptomatology would have to be demonstrated.  After 
reviewing the record, the Board believes that such 
symptomatology has not been shown in the instant case.  The 
veteran's left lower extremity disability has primarily been 
manifested by shooting pains into the left leg, loss of 
sensation, and diminished reflexes.  None of these symptoms, 
however, appears to be more than moderate in nature, if that.  
Indeed, the July 2004 VA examiner described the veteran's 
left lower extremity sensory loss as only mild, with no 
specific joint being affected.  Outpatient treatment records 
also describe left lower extremity sensation as being within 
normal limits or only slightly diminished.  

Muscle strength has also not been significantly impacted, and 
has consistently been reported as being within normal limits 
or only slightly decreased.  No muscle atrophy or wasting has 
been identified.  Moreover, while deep tendon reflexes have 
been hard to elicit, foot drop or accompanying symptomatology 
have not been clinically identified.

The Board acknowledges the veteran's complaints of limited 
mobility and difficulty in performing certain household 
chores.  Indeed, the medical record reflects that the veteran 
is unable to walk more than a few blocks without stopping to 
rest.  Maintaining any position for long elicits significant 
pain and negotiating stairs or rising from a seated position 
are particularly problematic.  Gait is antalgic and walking 
is slow.  The evidence of record, however, makes clear that 
these symptoms are primarily due to the veteran's service-
connected low back disability, not his left leg paresthesia.  
The July 2004 VA examiner specifically noted that lower 
extremity functional impairment was only mild in nature and 
that leg numbness and tingling by itself affected the 
veteran's activities at a moderate level.  
Outpatient treatment records both before and after that 
examination note similar findings.  

While the veteran has made frequent complaints to medical 
professionals about back pain, his complaints regarding left 
lower extremity pain and numbness have been much less 
frequent.  Given the findings of only slight impairment in 
strength and sensation on objective examination, coupled with 
the lack of any evidence of muscle wasting or atrophy, the 
relative lack of treatment or complaint is indicative of at 
most moderate pathology.  

To the extent that the veteran himself is attempting to 
isolate his symptomatology, it is now well settled that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Based on this evidence, to include medical reports of record, 
the Board does not believe that moderately severe 
symptomatology has been demonstrated or approximated.  
Because only moderate lower extremity impairment has been 
shown, a higher schedular rating is not warranted.

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca 
with respect to the veteran left lower extremity paresthesia.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Code 8520.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration with respect to the veteran's left lower 
extremity paresthesia.

3.  Entitlement to an increased rating for service-connected 
adjustment disorder with depressed mood, currently evaluated 
as 30 percent disabling.

The veteran also seeks an increase in the rating assigned his 
service-connected adjustment disorder with depressed mood.  
He essentially contends that the symptomatology associated 
with this condition is more severe than that contemplated by 
the currently-assigned 30 percent rating.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9434, 9435, and 9440 
(2006).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Analysis

Assignment of a diagnostic code

The veteran's service-connected adjustment disorder with 
depressed mood is currently rated under Diagnostic Code 9435.  
Rating under this diagnostic code is appropriate as such 
deals with mood disturbance, one of the primary features of 
the veteran's psychiatric disability.  The Board also 
believes that Diagnostic Codes 9434 and 9440 are also 
appropriate, the former because it deals primarily with 
depressive episodes (another of the veteran's psychiatric 
symptoms) and the latter in that it pertains specifically to 
the diagnosed disability in the veteran's case (an adjustment 
disorder).  

In any event, with the exception of eating disorders, all 
mental disorders are rated under the same criteria in the 
rating schedule.  Therefore, rating the veteran's adjustment 
disorder under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board will 
consider Diagnostic Codes 9434, 9435, and 9440 in its 
discussion of a schedular rating below.

Schedular rating

As noted above, to obtain the next highest available rating 
(of 50 percent), the record must include evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  The veteran has not demonstrated any of these 
symptoms.

First, the record is negative for any irregularity with 
speech and communication.  To the contrary, the March and 
August 2005 VA examiners noted that no impairment of 
communication or thought process was present.  The veteran's 
speech was reported to be spontaneous, clear, and at a normal 
rate and rhythm.  

During the August 2005 VA examination, the veteran further 
denied panic attacks, rituals, or obsessions that interfere 
with functioning.  Although the medical record reflects 
complaints of panic in the remote past, this symptom largely 
subsided after the prescription of various medications.  

The March and August 2005 VA examination reports are also 
negative for difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
or impaired abstract thinking.  The veteran's thinking has 
routinely been found to be logical, goal oriented, and 
without evidence of a formal thought disorder.  Both long and 
short term memory as well as insight and judgment have been 
reported to be intact.  No problems with attention or 
concentration have been demonstrated on objective 
examination.  Moreover, the veteran has been able to 
demonstrate competent management of his household finances, 
personal hygiene, and other activities of daily living.  He 
has also regularly denied visual or auditory hallucinations, 
and has not exhibited any delusional behavior.

The veteran has also not demonstrated significant difficulty 
in establishing effective work and social relationships.  
While he reports some irritability, problems with authority 
figures, and occasional conflict with family members, 
psychiatric treatment records characterize these symptoms as 
being only mild in nature.  With respect to social 
functioning, the veteran appears to be in a stable marriage 
and has regular interaction with his wife and children.  He 
is also very active in his church where he regularly attends 
Sunday services, serves as treasurer, and participates in a 
Bible study group.  The veteran also reported attending 
social functions involving fellow veterans.  

Although the veteran has reported a remote history of 
domestic violence which ended his prior marriages, he has not 
reported similar difficulty in his current marriage.  That 
relationship has been described as stable, with no 
assaultiveness or impulse control problems.  The March 2005 
VA examiner specifically noted that the veteran was not a 
danger to others and that his psychiatric difficulties had 
only a "mild" impact on social functioning.  

While the veteran has reported problems with authority 
figures, his work history was stable until 2001, at which 
time he retired due to a host of service-connected and non 
service-connected musculoskeletal disabilities.  The veteran 
has not contended that his psychiatric disability 
significantly impairs his ability to work.  When he applied 
for disability benefits from the Social Security 
Administration, he failed to mention his psychiatric 
problems, and instead confined his presentation to his 
physical maladies.  

Significantly, the March 2005 VA examiner specifically noted 
that the veteran's adjustment disorder with depressed mood 
would only have a "mild impact" on his ability to maintain 
gainful employment.  

Finally, the veteran's GAF score has consistently been 
reported as 61, which as has been described in the law and 
regulation section above is indicative of only mild symptoms.  

Accordingly, the Board finds that an increased rating is not 
warranted.  The veteran's primary psychiatric symptoms, 
depression and insomnia, fall squarely within the criteria 
for the currently assigned 30 percent disability rating.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.  After reviewing the record, however, the Board finds 
that staged ratings are not warranted in this case.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected adjustment 
disorder has not changed appreciably since the veteran filed 
his service-connection claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 30 disability rating was 
properly assigned for the entire period from the date of 
service connection, December 17, 2004.

Extraschedular considerations

In the April 2005 SOC, the RO included the regulation 
regarding extraschedular evaluation.  Since the matter of 
referral for an extraschedular evaluation has been considered 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) in connection with this 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that any of the three service-
connected disabilities here under consideration have resulted 
in marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  With respect to 
hospitalization, it does not appear from the record that the 
veteran has been hospitalized for any of his service-
connected disabilities for many years.  All treatment has 
been conducted on an outpatient basis.

Marked interference with employment, beyond that contemplated 
by the rating schedule, has also not been demonstrated.  
While the record reflects that the veteran was forced to 
leave his prior career as a heavy equipment operator due in 
part to his service-connected back and lower extremity 
disabilities, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  To the 
contrary, such impairment is specifically contemplated in the 
various disability ratings assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected disabilities 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's three increased rating claims.  The benefits sought 
on appeal are therefore denied.

4.  Entitlement to service connection for a gastrointestinal 
disability.

5.  Entitlement to service connection for sexual dysfunction.

The veteran also seeks service connection for a 
gastrointestinal disability [to include irritable bowel 
syndrome and gastroesophageal reflux disease (GERD)] and 
sexual dysfunction.  He essentially maintains that each of 
these conditions is the product of his service-connected 
adjustment disorder, or were aggravated thereby.  For the 
sake of economy, the Board will discuss both claims in a 
common discussion.

The veteran has not in connection with this appeal contended 
that his alleged gastrointestinal maladies or sexual 
dysfunction had their genesis in service or are directly 
related thereto.  See a letter from the veteran's attorney to 
the RO dated June 7, 2005.  Indeed, the veteran's service 
medical records are pertinently negative for complaints, 
treatment, or diagnosis of any gastrointestinal malady or 
erectile dysfunction.  Such symptoms evidently had their 
initial onset many years after the veteran's discharge from 
active duty.

The Board's analysis below will therefore be limited to the 
matter of secondary service connection.  

Pertinent Law and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).   Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The medical record includes diagnoses of irritable bowel 
syndrome and enterogastric reflux disease.  The first Wallin 
element has therefore been met with respect to the veteran's 
claimed gastrointestinal disability.  On VA examination in 
August 2005, the veteran also reported a six year history of 
erectile dysfunction.  For purposes of this decision, the 
first Wallin element has therefore also been met with respect 
to the veteran's alleged sexual dysfunction.

[To the extent that the veteran claims his sexual dysfunction 
is something other than erectile dysfunction, namely 
decreased libido, such does not represent an independent 
disability upon which service connection can be granted.  The 
Court has held that symptoms alone (such as decreased 
libido), without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).]  

As outlined above, the veteran is service-connected for an 
adjustment disorder with depressed mood.  The second Wallin 
element has therefore also been met.

The key question is the third Wallin element, the 
relationship between the veteran's irritable bowel syndrome, 
enterogastric reflux disease, and/or erectile dysfunction and 
his period of service.  Only two competent medical opinions 
regarding the nexus question have been obtained, both from VA 
examinations conducted in August 2005.  

The VA examiner who conducted a gastrointestinal examination 
of the veteran concluded that it was less likely than not 
that the veteran's gastrointestinal maladies were related to 
his service-connected psychiatric condition.  The examiner 
specifically noted that exacerbation in the veteran's 
gastrointestinal symptomatology did not necessarily coincide 
with episodes of increased emotional distress, and that the 
available medical literature fails to note any correlation 
between adjustment disorders and gastrointestinal 
symptomatology.  The August 2005 VA psychiatric examiner 
likewise opined that there was no relationship between the 
veteran's sexual dysfunction and his service-connected 
psychiatric disability.  

No contradictory medical opinion is of record with respect to 
either claim.
The only evidence in the claims file serving to link the 
veteran's gastrointestinal disabilities and/or erectile 
dysfunction to his service-connected adjustment disorder are 
the veteran's own statements.  The veteran's lay statements 
regarding medical nexus are lacking in probative value.  See 
Espiritu, supra.

The third Wallin element has therefore not been met, and the 
veteran's service-connection claims for a gastrointestinal 
disability and sexual dysfunction fail on that basis.  The 
benefits sought on appeal are accordingly denied.

Additional comment

The Board observes in passing that the veteran and his 
attorney have made no contention other than that the service-
connected related psychiatric disability caused or aggravated 
the two claimed disabilities.  A review of the medical 
records, moreover, does not indicate that any service-
connected disability has been determined to affect the 
veteran's gastrointestinal system or cause erectile 
dysfunction. 


ORDER

Entitlement to an increased rating for a service-connected 
low back disability is denied.

Entitlement to an increased rating for service-connected left 
lower extremity paresthesia is denied.  

Entitlement to an increased rating for service-connected 
adjustment disorder with depressed mood is denied.

Service connection for a gastrointestinal disability is 
denied.

Service connection for sexual dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


